DETAILED ACTION
This action is responsive to the communications filed on 3/18/2020.
Currently, claims 1-30 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sadiq et al. (US 2018/0034531: hereinafter “Sadiq”).

With regards to claim 1, Sadiq teaches a method for wireless communication at a user equipment (UE) (figs. 2-20: see figures 2+5 with regards to the UE.  Where the method steps are performed as functions of the cited hardware), 2comprising:
	3determining one or more channel state information parameters based at least in 4part on a reference signal received from a base station (figs. 2-20: see figures 2+5 with regards to the steps/functions of the UE.  Where BRS procedure 515 corresponds to the procedure shown by figure 2, as addressed by paragraph [0124].  The claimed reference signal is mapped to the beam refinement reference signals , wherein the reference signal 5corresponds to a first set of beamforming parameters (figs. 2-20: where the initial RRS(s) (before beam refined feedback information is reported) correspond to the beamforming parameters of the previous BRS(s) procedure (i.e. transmission of BRSs 205 from the BS to UE, UE measurements, and subsequent uplink beam state measurement (BSI) report; see [0075-0080]), which includes measured received signal strength(s), RSRP(s), beam/resource ID(s), antenna port(s) configuration etc.; [0075-0080]; also see [0091] [Wingdings font/0xE0] 
“Base station 105-a may select RRS 210 beams based on the received BRS report and transmit the RRS 210 in a predetermined order based on the BSI reports”) and the one or more channel state 6information parameters are determined based at least in part on one or more of a second set of 7beamforming parameters or a third set of beamforming parameters that are different than the 8first set of beamforming parameters (figs. 2-20: the determined parameters and measurements of R-BSI(s) were previously addressed.  Furthermore, [0084] states “one or more of the RRSs 210 may be new beam options, e.g., RRSs 210-b and/or 210-d. The new beam options may be associated with a change in the direction, amplitude, and/or shape of the active beam, etc”, so the R-BSI ;
	9formatting a channel state information report that includes the one or more 10channel state information parameters (figs. 2-20: organizing the information using previously addressed R-BSI parameters for the uplink R-BSI report (which is later transmitted from the UE to the BS see at least [0097]) is mapped to the ‘formatting a CSI report’.  The other limitations were previously addressed); and
	11transmitting the channel state information report and an indication of one or 12more of the second set of beamforming parameters or third set of beamforming parameters to 13the base station (figs. 2-20: transmission of the R-BSI (or CSI) report from the UE to the BS as well as the second/third set of beamforming parameters were previously addressed.  Furthermore, as based on figure 5, steps/functions 550 and/or 560 the transmitted R-BSI report includes an indication that the R-BSI report includes information representing at least the second/third set of beamforming parameters (hence the names ‘beam state measurement report’ and ‘active beam refinement indication’ shown graphically in figure 5 for 550+560.  Note that the other limitations were previously addressed).






	Sadiq further teaches wherein the second set of beamforming 2parameters correspond to a quasi-co-location (QCL) assumption associated with the reference 3signal (figs. 2-20: the second set of beamforming parameters were previously addressed, furthermore [0063] states “the antenna ports used for transmitting the active beam RRS may be quasi-co-located (QCL) with the antenna ports used for transmitting control signals or data using the active beam”, so the claimed ‘QCL assumption’ is mapped to the active beam RRS(s) are QCL’ed with antenna ports used for transmitting control signals or data using the active beam), and the third set of beamforming parameters are determined based at least in part on a 4receive beam refinement procedure at the UE (this limitations is NOT given patentable weight due to the “OR” statement in the independent claim).

With regards to claim 3, Sadiq teaches the limitations of claim 1.
	Sadiq further teaches wherein the indication (previously addressed) of one or more of the 2second set of beamforming parameters or third set of beamforming parameters (previously addressed) indicates one 3or more of a receive beam used to receive the reference signal (see at least [0100] [Wingdings font/0xE0] “UE 115-a may identify refined beam state information of the multiple receive beams and use the refined beam state information to adjust the active beam” (emphasis added).  The rest of the limitations were previously addressed), a codebook assumption used 4to determine the one or more channel state information parameters (this limitations is not given patentable weight), an indication of a 5difference between the second set of beamforming parameters and the third set of 6beamforming parameters (this limitation is not given patentable weight), or any combinations thereof (this limitation is not given patentable weight).

With regards to claim 4, Sadiq teaches the limitations of claim 1.
	Sadiq further teaches the method of claim 1 (previously addressed), further comprising:
	receiving, from the base station, configuration information that configures the UE to transmit the indication of the second set of beamforming parameters or third set of beamforming parameters (figs. 2-20: depending upon the implementation the UE control/configuration information which sets the operations of the ‘refinement procedure’ as well as the particular aspects of the R-BSI and R-BSI report through reception of RRC or DCI configurations by the UE which sent from the BS (see at least [0077], [0083], [0087], [0088], [0092], [0102], [0129], [0144]).  The other limitations were previously addressed)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq et al. (US 2018/0034531: hereinafter “Sadiq”) as applied to claim 1 above, further in view of Ji et al. (US 2019/0260425: hereinafter “Ji”)

With regards to claim 5, Sadiq teaches the limitations of claim 1.
	Sadiq further teaches wherein the indication of the second set of beamforming parameters (previously addressed) provides quasi-co-location (QCL) parameters (figs. 2-20: the second set of beamforming parameters were previously addressed, furthermore [0063] states “the antenna ports used for transmitting the active beam RRS may be quasi-co-located (QCL) with the antenna ports used for transmitting control signals or data using the active beam”).
	Sadiq also discloses that the invention of Sadiq is compliant with LTE standard as well as mmWave standard (as addressed by [0004-0005], [0007], [0065], [0105], [0197], etc).



Limitation 1 (below):
	Sadiq is silent to disclosing wherein the indication of the second set of beamforming parameters provides quasi-co-location (QCL) parameters that include one or more of QCL type A parameters, QCL type B parameters, QCL type C parameters, or QCL type D parameters.
	However, secondary reference Ji discloses (with emphasis added):
	[0057] In LTE releases, large-scale information indicated by quasi co-location includes "delay spread, Doppler spread, Doppler shift, average gain, and average delay". The UE assumes, according to a QCL behavior and indication information that are configured by a network-side device, a QCL relationship of large-scale characteristics corresponding to antenna ports. Two QCL configurations are defined for a transmission mode (TM) 10: a type A (Type-A) and a type B (Type-B). Specifically, whether the type A or the type B is used may be configured by using higher layer signaling qcl-Operation. 
	[0058] For the type A, it is assumed that all cell-specific reference signal (CRS) antenna ports, DMRS antenna ports, and CSI-RS antenna ports all have the QCL relationship. For the type B, a network-side base station first configures indicators of there being a maximum of four non-zero power (NZP) CSI-RS IDs by using RRC signaling qcl-CSI-RS-ConfigNZPId-r11, and then the base station indicates, by using physical layer signaling such as a PDSCH resource element mapping and quasi co-location indicator (PDSCH RE Mapping and Quasi-Co-Location Indicator, PQI) represented by two bits in a downlink control information format 2D (DCI format 2D), a specific set of QCL parameters that the terminal is supposed to apply.
	Therefore, in view of the cited teachings of Ji (above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Allowable Subject Matter
Claims 7-30 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        2/26/2021